IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DONNA J. BARNHART,                       : No. 85 WAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JONATHAN L. BARNHART,                    :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.